 


109 HR 1810 IH: Alaska Federal Lands Management Demonstration Project Act
U.S. House of Representatives
2005-04-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 1810 
IN THE HOUSE OF REPRESENTATIVES 
 
April 21, 2005 
Mr. Young of Alaska introduced the following bill; which was referred to the Committee on Resources
 
A BILL 
To expand Alaska Native contracting of Federal land management functions and activities and to promote hiring of Alaska Natives by the Federal Government within the State of Alaska, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Alaska Federal Lands Management Demonstration Project Act.
2.Findings
(a)FindingsCongress finds the following:
(1)The Alaska National Interest Lands Conservation Act (16 U.S.C. 3101 et seq.) established new and expanded units of the National Park System and the National Wildlife Refuge System in many areas of Alaska. The purposes of these conservation system units include protection of habitat for fish and wildlife, conservation of fish and wildlife populations, continued opportunity for subsistence uses by local residents, and protection of archeological sites associated with Alaska Native cultures.
(2)Many rural Alaskan communities are in close proximity to conservation system units and the purposes of these conservation system units are uniquely relevant to the culture and ways of Alaska Natives and other residents of rural Alaska communities. Congress recognized this close relationship in sections 1306, 1307, and 1308 of the Alaska National Interest Lands Conservation Act, which directed the Secretary of the Interior to establish programs whereby Alaska Native lands were given preference for the siting of conservation system unit facilities, Alaska Native corporations and local residents were given preference for the provision of visitor services, and local residents were given preference for employment.
(b)PurposesThe purposes of this Act are as follows:
(1)To promote innovative management strategies that are designed to lead to greater efficiency in conservation system unit management.
(2)To expand Alaska Native contracting opportunities.
(3)To increase local native employment in Alaska.
(4)To further the unique purposes of conservation system units as they relate to subsistence practices, Alaska Native culture, and the conservation of fish and wildlife habitat and populations.
3.Alaska Federal Lands Management Demonstration Project
(a)In generalThe Secretary shall carry out a program within the Department of the Interior to be known as the Alaska Federal Lands Management Demonstration Project by which 12 Indian tribes or tribal organizations may contract to perform administrative and management functions, construction, maintenance, data collection, biological research, and harvest monitoring on conservation system units in Alaska.
(b)ParticipationDuring each of the 2 fiscal years immediately following the date of the enactment of this Act, the Secretary shall select, in a manner to achieve geographic representation within Alaska, not less than 6 eligible Indian tribes or tribal organizations per year to participate in the demonstration project.
(c)EligibilityTo be eligible to participate in the demonstration project, an Indian tribe or tribal organization, shall—
(1)request participation by resolution or other official action of the governing body of the Indian tribe or tribal organization;
(2)demonstrate financial and management stability and capability, as evidenced by the Indian tribe or tribal organization having no unresolved significant and material audit exceptions for the previous 3 fiscal years; and
(3)demonstrate significant use of or dependency upon the relevant conservation system unit or other public land unit for which programs, functions, services, and activities are requested to be placed under contract.
(d)PriorityIf the Secretary receives a request to contract specific conservation system unit programs, services, functions, and activities, or portions thereof, from more than one Indian tribe or tribal organization meeting the criteria set forth in subsection (c), the Secretary shall apply the priority selection criteria applied by the Alaska Region of the Bureau of Indian Affairs for contracting pursuant to the Indian Self-Determination and Education Assistance Act. If, after applying such criteria, more than one eligible Indian tribe or tribal organization remains and such Indian tribes or tribal organizations have overlapping requests to negotiate and contract for the same programs, services, functions, and activities, or portions thereof, the Secretary may require such Indian tribes or tribal organizations to agree regarding which Indian tribe or tribal organization shall have the ability to contract or to submit a joint request prior to entering into negotiations.
(e)Planning phaseEach Indian tribe and tribal organization selected by the Secretary to participate in the demonstration project shall complete a planning phase prior to negotiating and entering into a conservation system unit management contract. The planning phase shall be conducted to the satisfaction of the Secretary, Indian tribe, or tribal organization, and shall include—
(1)legal and budgetary research; and
(2)internal tribal planning and organizational preparation.
(f)Contracts
(1)In generalUpon request of a participating Indian tribe or tribal organization that has completed the planning phase pursuant to subsection (e), the Secretary shall negotiate and enter into a contract with the Indian tribe or tribal organization for the Indian tribe or tribal organization to plan, conduct, and administer programs, services, functions, and activities, or portions thereof, as described in subsection (a), requested by the Indian tribe or tribal organization and related to the administration of a conservation system unit that is substantially located within the geographic region of the Indian tribe or tribal organization.
(2)Time limitation for negotiation of contractsNot later than 90 days after a participating Indian tribe or tribal organization has notified the Secretary that it has completed the planning phase required by subsection (e), the Secretary shall initiate and conclude negotiations, unless an alternative negotiation and implementation schedule is otherwise agreed to by the parties. The declination and appeals provisions of the Indian Self-Determination and Education Assistance Act, including section 110 of such Act, shall apply to contracts and agreements requested and negotiated under this Act.
(g)Contract administration
(1)Inclusion of certain termsAt the request of the contracting Indian tribe or tribal organization, the benefits, privileges, terms, and conditions of agreements entered into pursuant to titles I and IV of the Indian Self-Determination and Education Assistance Act may be included in a contract entered into under this Act. If any provisions of the Indian Self-Determination and Education Assistance Act are incorporated, they shall have the same force and effect as if set out in full in this Act and shall apply notwithstanding any other provision of law. The parties may include such other terms and conditions as are mutually agreed to and not otherwise contrary to law.
(2)AuditContracts entered into under this Act shall provide for a single-agency audit report to be filed as required by chapter 75 of title 31, United States Code.
(3)Transfer of employeesAny career Federal employee employed at the time of the transfer of an operation or program to an Indian tribe or tribal organization shall not be separated from Federal service by reason of such transfer. Intergovernmental personnel actions may be used to transfer supervision of such employees to the contracting Indian tribe or tribal organization. Such transferred employees shall be given priority placement for any available position within their respective agency, notwithstanding any priority reemployment lists, directives, rules, regulations, or other orders from the Department of the Interior, the Office of Management and Budget, or other Federal agencies.
(h)Available funding; paymentUnder the terms of a contract negotiated pursuant to subsection (f), the Secretary shall provide each Indian tribe or tribal organization funds in an amount not less than the Secretary would have otherwise provided for the operation of the requested programs, services, functions, and activities. Contracts entered into under this Act shall provide for advance payments to the tribal organizations in the form of annual or semiannual installments.
(i)Timing; contract authorization periodAn Indian tribe or tribal organization selected to participate in the demonstration project shall complete the planning phase required by subsection (e) not later than 1 calendar year after the date that it was selected for participation and may begin implementation of its requested contract no later than the first day of the next fiscal year. The Indian tribe or tribal organization and the Secretary may agree to an alternate implementation schedule. Contracts entered into pursuant to this Act are authorized to remain in effect for 5 consecutive fiscal years, starting from the fiscal year the participating Indian tribe or tribal organization first entered into its contract under this Act.
(j)ReportNot later than 90 days after the close of each of fiscal years 2007 and 2010, the Secretary shall present to the Congress detailed reports, including a narrative, findings, and conclusions on the costs and benefits of this demonstration project. The reports shall identify remaining institutional and legal barriers to the contracting of conservation system unit management to Alaska Native entities and shall contain recommendations for improving, continuing, and expanding the demonstration project. The reports shall be authored jointly with, and shall include the separate views of, all participating Indian tribes and tribal organizations.
(k)Limitations
(1)Revenue producing visitor servicesContracts authorized under this Act shall not include revenue-producing visitor services, unless an agreement is reached with the most directly affected Alaska Native corporations to allow such services to be included in the contract. Such contracts shall not otherwise repeal, alter, or otherwise modify section 1307 or 1308 of the Alaska National Interests Lands Conservation Act.
(2)ContractsContracts authorized under this Act shall not grant or include any authority to administer or otherwise manage or oversee permits, licenses, or contracts related to sport hunting and fishing guiding activities.
(3)Denali National ParkThe Denali National Park shall not be subject to any of the provisions of this Act.
(4)State’s management authority for fish and wildlifeNothing in this Act is intended to enlarge or diminish the responsibility and authority of the State of Alaska for management of fish and wildlife.
(l)Planning grants
(1)In generalSubject to the availability of appropriated funds, upon application the Secretary shall award a planning grant in the amount of $100,000 to any Indian tribe or tribal organization selected for participation in the demonstration project to enable it to plan for the contracting of programs, functions, services, and activities as authorized under this Act and meet the planning phase requirement of subsection (e). An Indian tribe or tribal organization may choose to meet the planning phase requirement without applying for a grant under this subsection. No Indian tribe or tribal organization may receive more than 1 grant under this subsection.
(2)Authorization of appropriationsThere is authorized to be appropriated $600,000 for each of the 2 fiscal years immediately following the date of the enactment of this Act to fund planning grants under this section.
4.Koyukuk and Kanuti National Wildlife Refuges demonstration project
(a)In generalThe Secretary shall enter into contracts, compacts, or funding agreements under the Indian Self-Determination and Education Assistance Act (25 U.S.C. 450 et seq.) with the Koyukuk River Basin Moose Co-Management Team, Inc., upon receipt of authorizing resolutions from its member tribal or village councils, to establish a demonstration project providing programs, functions, services, and activities of the Koyukuk and Kanuti National Wildlife Refuges.
(b)Assignment of employeesTo the maximum extent possible, contracts and compacts under subsection (a) shall provide that the United States Fish and Wildlife Service shall assign employees assigned to the Koyukuk and Kanuti National Wildlife Refuges to the contractor pursuant to the Intergovernmental Personnel Act (5 U.S.C. 3371 et seq.) with all such employees maintained as Federal employees retaining all benefits and status of Federal service.
5.DefinitionsFor the purposes of this Act:
(1)Conservation system unitThe term conservation system unit shall have the meaning given that term in section 102(4) of the Alaska National Interest Lands Conservation Act.
(2)Indian tribeThe term Indian tribe shall have the meaning given that term in section 4(e) of the Indian Self-Determination and Education Assistance Act.
(3)SecretaryThe term Secretary means the Secretary of the Interior.
(4)Tribal organizationThe term tribal organization shall have the meaning given that term in section 4(l) of the Indian Self-Determination and Education Assistance Act. 
 
